Citation Nr: 1048396	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  04-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This matter was 
remanded in January 2008 for further development.  

The issue of entitlement to service connection for a skin rash 
associated with herbicide exposure was also remanded.  However, 
the RO issued a September 2010 rating decision in which it 
granted service connection for bilateral foot xerosis and 
onychomycosis (claimed as skin rash).  The granting of service 
connection constitutes a full grant of the claim.  Consequently, 
the issue is not before the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at a Board hearing in May 2007.  However, 
the Veterans Law Judge that conducted the hearing is no longer 
employed by the Board.  Since the law requires that the Veterans 
Law Judge who conducts the hearing must participate in the 
decision made on appeal; the Veteran is entitled to a new Board 
hearing.  He indicated, by way of a December 2010 phone call, 
that he would like to be scheduled for a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The RO should schedule the Veteran for a 
Board videoconference hearing.  After the 
hearing is conducted, or in the event the 
Veteran fails to report for the hearing or 
otherwise withdraws his hearing request, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



